STATE OF MICHIGAN

                            COURT OF APPEALS



TAMARA WOODRING,                                                   FOR PUBLICATION
                                                                   June 28, 2018
               Plaintiff-Appellee,

v                                                                  No. 324128
                                                                   Muskegon Circuit Court
PHOENIX INSURANCE COMPANY,                                         LC No. 14-049544-NI

               Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and MARKEY and RIORDAN, JJ.

RIORDAN, J. (dissenting)

       I respectfully dissent.

        In this action under the no-fault act, MCL 500.3101 et seq., defendant appeals by leave
granted1 the trial court’s order denying defendant’s motion for summary disposition and granting
summary disposition in favor of plaintiff. I would reverse the trial court’s order and remand with
instructions to enter summary disposition in favor of defendant.

        Plaintiff fell and was injured while outside of her insured vehicle at a carwash. She
sought no-fault benefits from defendant, which were denied. Plaintiff sued, claiming that
defendant wrongfully refused to pay the claim. Defendant contended that plaintiff’s claim was
barred by the parked vehicle exception to the no-fault act, MCL 500.3106(1). Plaintiff
responded that she was injured while performing maintenance to her vehicle, MCL 500.3105(1),
so her claim was not affected by the parking exception. The trial court ultimately agreed with
plaintiff and granted summary disposition in her favor. This appeal followed.

       “This Court [] reviews de novo decisions on motions for summary disposition brought
under MCR 2.116(C)(10).” Pace v Edel-Harrelson, 499 Mich. 1, 5; 878 NW2d 784 (2016). A
motion for summary disposition pursuant to MCR 2.116(C)(10) “tests the factual sufficiency of


1
 We originally denied defendant’s application for leave to appeal. Woodring v Phoenix Ins Co,
unpublished order of the Court of Appeals, entered March 3, 2015 (Docket No. 324128). The
Michigan Supreme Court later remanded this case to us to consider as on leave granted.
Woodring v Phoenix Ins Co, 501 Mich. 883; 901 NW2d 887 (2017).


                                               -1-
the complaint.” Joseph v Auto Club Ins Assoc, 491 Mich. 200, 206; 815 NW2d 412 (2012).
“Under personal protection insurance an insurer is liable to pay benefits for accidental bodily
injury arising out of the ownership, operation, maintenance or use of a motor vehicle as a motor
vehicle . . . .” MCL 500.3105(1). Our Supreme Court has held that the plain language of MCL
500.3105(1) “shows that the Legislature . . . chose to provide coverage only where the causal
connection between the injury and the use of a motor vehicle as a motor vehicle is more than
incidental, fortuitous, or ‘but for.’ ” Thornton v Allstate Ins Co, 425 Mich. 643, 659; 391 NW2d
320 (1986). See also Putkamer v Transamerica Ins Co of America, 454 Mich. 626, 634-635; 563
NW2d 683 (1997).

        Disregarding the convoluted litany of case law discussed by the parties and the majority
regarding whether a person washing their car is conducting maintenance and thus exempted from
the parked vehicle exception, summary disposition plainly should have been granted in favor of
defendant because there was no question of fact that the causal connection between plaintiff’s
injuries and her automobile was merely incidental. See Thornton, 425 Mich. at 659. Plaintiff
slipped and fell due to a condition on the land—the floor of the carwash was slippery or icy. The
fact that she may have been washing her vehicle at the time that she may have stumbled upon the
allegedly dangerous condition on the land was, without question, “incidental, fortuitous, or ‘but
for.’ ” Id. Thus, pursuant to the Court’s holding in Thornton, 425 Mich. at 659, summary
disposition was required in favor of defendant.

       I would reverse and remand for entry of an order granting summary disposition in favor
of defendant.2

                                                           /s/ Michael J. Riordan




2
  Our Supreme Court decided similarly on the same grounds in Williams v Pioneer State Mut Ins
Co, 497 Mich. 875-876; 857 NW2d 1 (2014), wherein the Court reversed a decision of this Court
involving an insured sustaining injury caused by a falling tree branch when entering her car.
Although plaintiff in this case makes no argument that she was entering her car, the panel in
Williams v Pioneer State Mut Ins Co, unpublished per curiam opinion of the Court of Appeals,
issued February 6, 2014 (Docket No. 311008), p 5 n 5, alternatively relied on the fact that the
insured was conducting maintenance on her car immediately preceding the injury when she was
removing other branches from her car. Despite that reasoning, the Michigan Supreme Court still
reversed because the causal connection between the insured’s injuries and vehicle was too
tenuous. Williams, 497 Mich. at 875-876. I would hold similarly in this case.


                                               -2-